Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.

Claim Objections
Claims 933 and 943 are objected to because of the following informalities: 	
Claim 933: it is suggested that lines 1-3 of claim 933 be amended to read “…comprising first and second portions …. enable [[a]] the first portion…. and [[a]] the second portion…” since the claimed first and second portions are understood to be one and the same as the claimed two portions. 
Claim 943: in lines 24 and 26, “when the instrument” should read “wherein the instrument” (in order to avoid any possible 112 issues with respect to having only one step, wherein that step is conditional as a result of “when…”) Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 918-921,927-933, 935, 942 and 943 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 918 includes the limitation “at least one of said first fixating part and said second fixating part is operable to be moved towards the anvil member independently from the other of said first fixating part and said second fixating part” (emphasis added) which is not fully supported in the application as originally filed. As written (i.e., “at least one of said first fixating part and said second fixating part…”), the limitation covers an embodiment wherein the first and second fixating parts are each operable to be moved towards the anvil member independently from the other of the first and second fixating parts. Although figs. 49-51, and the description of these figures in par. [1321]-[1322] of the application (as published: US 2012/0089157), disclose an anvil member (1005a) that can move independently toward the first and second fixating members, there is no disclosure of the first and second fixating members moving independently of each other toward the anvil member. The disclosure notes that 1005b or 1005b’’ can instead be the anvil, such that movable member (1005a) would the first or second fixating part, but there is no disclosure of any two of the elements 1005a, 1005b or 1005b’’ being operable to be moved toward the remaining element of 1005a, 1005b or 1005b’’ independently from each 
 In order to overcome the 35 USC 112 1st par. rejection, it is suggested that claim 918 be amended to read “… and 

Allowable Subject Matter
Claims 918-921,927-933, 935, 942 and 943 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action, in the manner suggested by the examiner above.

Response to Arguments
The amendments to claim 918 have overcome the previously presented 35 USC 112 2nd par. rejections. 
Applicant's arguments filed 3/19/2021 with respect to the amendments overcoming the previously 35 USC 112 1st par. rejections have been fully considered but they are not persuasive. As addressed above, the amended claims are not fully supported by the application as originally filed because the limitation “at least one of said first fixating part and said second fixating part is operable to be moved towards the anvil member independently from the other of said first fixating part and said second fixating part” (emphasis added) covers an embodiment not disclosed by the application as originally filed. In particular, the language “at least one of said first fixating part and said second fixating part” covers an embodiment wherein each (i.e., both) of the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 4/28/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771